DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.

Claim Status
This office action is in response to the filing of 09/01/2022. Claims 1-2 and 26-30 are currently pending with claims 3-20 withdrawn and 21-25 cancelled by the applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Seith (US Pub 20140216775) and further in view of Wallace (US Patent 5092410).

Regarding Claim 1, Seith discloses an impact tool (10-Fig. 1) comprising: 
a housing (Fig. 1, assembly of 12 and 14) having a handle portion (24-Fig. 1) defining a first axis (Fig.1, the longitudinal length of the housing defines an axis); 
a motor (16-Fig. 2) supported by the housing and defining a motor axis (42-Fig. 2); 
a gear train (Fig. 2, gear assembly between motor 16 and impact mechanism 60) that receives torque from the motor and includes a rotational input (40-Fig. 2) that transfers torque to the rotary impact mechanism (abstract); and
a rotary impact mechanism (60-Fig. 2) arranged on a second axis (86-Fig. 4) that is perpendicular to the first axis (Fig. 2), the rotary impact mechanism configured to convert a continuous rotational input from the motor to consecutive rotational impacts upon a workpiece (abstract).
However, Seith is silent regarding the rotary impact mechanism including 
a chamber containing a hydraulic fluid, 
an anvil positioned at least partially within the chamber, and 
a hammer for imparting the consecutive rotational impacts upon the anvil, the hydraulic fluid configured to attenuate a noise of the rotary impact mechanism that is created by the hammer impacting the anvil.
Wallace teaches a rotary impact mechanism (10-Fig. 1) including 
a chamber (Fig. 1, space enclosed by housing 18) containing a hydraulic fluid (11-Fig. 1), 
an anvil (20-Fig. 1) positioned at least partially within the chamber (Fig. 1, anvil 20 is at least partially within housing 18), and 
a hammer (22-Fig. 1) for imparting the consecutive rotational impacts upon the anvil (Column 2 line 66 to Column 3, line 10, operational cycle of the applying torque to a fastener), the hydraulic fluid configured to attenuate a noise of the rotary impact mechanism that is created by the hammer impacting the anvil (Column 3, lines 56-60, oil compressed between balls 28 in bore 26 against the anvil 20 would result in attenuate the noise of the impact of balls 28 against anvil 20).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the impact mechanism of Seith, to have incorporated the impact clutch mechanism as taught by Wallace, so to incorporate a hydraulic fluid to the surfaces of a hammer and anvil impact configuration in order to reduce wear and tear on the impact mechanism.

Regarding Claim 2, Seith and as modified by Wallace in the parent claim, Seith discloses wherein the gear train includes a first intermediate shaft (Fig. 2, shaft section of gear 62) that is coaxial with the motor axis (Fig. 2 and paragraph [0032], on axis 42), receives torque from the motor (Fig. 2 and paragraph [0032]), gear 62 is coupled to motor 16 and rotated by motor 16), and includes a first bevel gear (Fig. 2, bevel gear portion of gear 62), and a second intermediate shaft (68-Fig. 2) that is parallel with the second axis (86-Fig. 4) and includes a first parallel axis gear (74-Fig. 4) and a second bevel gear (66-Fig. 2) that is engaged with the first bevel gear (paragraph [0032]), and wherein the rotational input is configured as a second parallel axis gear that is engaged with the first parallel axis gear (Fig. 4, gears 62 and 66 engaged transfer torque from motor 16 to shaft 68).

Regarding Claim 27, Seith and as modified by Wallace in the parent claim, Wallace teaches wherein the hammer includes a central aperture (26-Fig. 2) to allow the hydraulic fluid to pass through the hammer (Fig. 2 and Column 3, lines 9-10, compression of the oil would force the oil pass through and around cage 22).

Regarding Claim 28, Seith and as modified by Wallace in the parent claim, Wallace teaches wherein the hammer is movable in a first direction toward the anvil and a second direction away from the anvil (Figs. 2-6, cage 22 and anvil 20 will oscillate during operation of the tool due the rebound energy between the cage 22 and anvil 20), and wherein the hydraulic fluid flows through the central aperture when the hammer moves in the second direction (Fig. 2 and Column 3, lines 9-10, compression of the oil would force the oil pass through and around cage 22 regardless of the rotation direction of cage 22).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Seith (US Pub 20140216775) and as modified by Wallace (US Patent 5092410) in the parent claim, and further in view of Vaughn (US Patent 3321043).

Regarding Claim 26, Seith and as modified by Wallace in the parent claim, Seith discloses the rotary impact mechanism.
However, Seith and as modified by Wallace is silent regarding wherein the rotary impact mechanism includes a cylinder at least partially defining the chamber, and wherein the rotational input transmits torque to the cylinder to rotate the cylinder.
Vaughn teaches wherein a rotary impact mechanism (10-Fig. 1) includes a cylinder (30-Fig. 1) at least partially defining a chamber (Fig. 2, can 30 defines a chamber which contains anvil 12, hammer 18, hammer frame 20 and fluid), and wherein the rotational input transmits torque to the cylinder to rotate the cylinder (Fig. 1 and Column 2, lines 8-36, pin 22 rotates can 30; examiner notes that rotation of can 30 requires pin 22 to exert a torque on can 30).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the impact mechanism as disclosed by Seith, to have incorporated a can or cylinder to encase an impact mechanism as taught by Vaughn, so to seal the impact mechanism within a can filled with lubricating fluid, in order to extend the life of impact mechanism by providing a lubricant to prevent the mechanism from seizing during operation of the tool.

Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29-30 recite a valve assembly within the impact mechanism and corresponding claimed parts to move the hammer in a second direction.
The prior art of record, either singularly or in combination of, fails to anticipate a valve assembly within an impact mechanism to impart a designated movement to the hammer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        09/30/2022

/JOSHUA G KOTIS/Examiner, Art Unit 3731